84 F.3d 1222
The FORT BELKNAP INDIAN COMMUNITY OF the FORT BELKNAP INDIANRESERVATION, Plaintiff-Appellant,v.STATE OF MONTANA, Robert L. Robinson, individually and asAdministrator, Gambling Control Division, Department ofJustice, State of Montana;  Stan Stephens, individually andas Governor, State of Montana;  Marc Racicot, individuallyand as Attorney General, State of Montana, Defendants-Appellees.
No. 94-35126.
United States Court of Appeals,Ninth Circuit.
June 7, 1996.

1
James L. Vogel, Hardin, Montana, for plaintiff-appellant.


2
Joseph P. Mazurek, Attorney General, and Deanne L. Sandholm, Assistant Attorney General, Helena, Montana, for defendants-appellees.


3
On Remand from the United States Supreme Court.


4
Before:  BEEZER and FERNANDEZ, Circuit Judges, and ORRICK, Senior District Judge.*

ORDER

5
The judgment of this court, 39 F.3d 1186 (Table), is vacated.   For the reasons stated by the Supreme Court in Seminole Tribe of Florida v. Florida, --- U.S. ----, 116 S. Ct. 1114, 134 L. Ed. 2d 252 (1996), we affirm the judgment of the district court.


6
AFFIRMED.



*
 The Honorable William H. Orrick, Senior United States District Judge for the Northern District of California, sitting by designation